Citation Nr: 9910303	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for subdeltoid bursitis of the left (minor) shoulder, with 
pain and limitation of motion, currently evaluated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 27, 1986 to August 
16, 1990, three and one half years of which he served as a 
medical specialist.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from a January 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for subdeltoid bursitis of the left 
shoulder, with pain and limitation of motion with assignment 
of a 10 percent evaluation effective August 17, 1990.

In December 1994 RO Hearing Officer granted entitlement to an 
increased evaluation of 20 percent for the veteran's left 
shoulder disability effective August 17, 1990.  Since that is 
not the maximum assignable, pursuant to AB v. Brown, 6 Vet. 
App. 35 (1993), the issue remains on appeal.

The Board remanded the case in March 1997 for development of 
the evidence.

In January 1999 the RO affirmed the 20 percent evaluation for 
the appellant's left shoulder disability.


FINDING OF FACT

Subdeltoid bursitis of the left shoulder is productive of 
significant limitation of motion in all planes with 
considerable pain and functional limitation.




CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
subdeltoid bursitis of the left shoulder with pain and 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991;  38 C.F.R. §§ 4.2, 4.7,4.40, 4.45, 4.71, 
Diagnostic Codes 5019-5201 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  



However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that a 
determination with regard to entitlement to increased ratings 
or other issues must be made upon a review of the entire 
evidentiary record including evidence which is representative 
of the entire clinical picture.  Brown v. Brown, 5 Vet. App. 
413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).






Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  






The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.


The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

In addition, Diagnostic Code 5019 for bursitis is to be read 
in conjunction with 38 C.F.R. § 4.59, and it is contemplated 
by a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotation is 
normally at 90 degrees.

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable when the minor extremity is involved.  When 
there is nonunion, without loose movement, a 10 percent 
rating is assignable; a 20 percent rating is assignable when 
there is loose movement.  A 20 percent rating is assignable 
for the minor extremity when there is dislocation of the 
clavicle or scapula under Code 5203.

For the minor extremity, when there is malunion of the 
humerus, whether moderate or marked deformity, a 20 percent 
rating is assignable.  When there is recurrent dislocation of 
the humerus at the scapulohumeral joint of the minor 
extremity, 20 percent is assignable with frequent episodes 
and guarding of all movements.  When there is a fibrous union 
of the humerus, 40 percent is assignable for the minor 
extremity.  When there is nonunion, 50 percent is assignable.  
And when there is loss of the humeral head, a 70 percent 
rating is assignable for the minor extremity under Code 5202.  

Various other ratings are assignable when there is impairment 
of the elbow or forearm under Codes 5205-5213, or the wrist 
under Codes 5214-5215.

Other ratings are assignable for shoulder problems ranging 
from 10 percent to higher, based on other impairment of the 
humerus, limitation of the arm at shoulder level or worse, or 
when there is ankylosis of the scapulohumeral articulation 
under Diagnostic Code 5202, 5201 or 5200.  For instance, when 
there is limitation of arm motion at shoulder level, a 20 
percent rating is assignable for either major or minor 
shoulder/arm under 5201, with a 30 percent rating assignable 
when midway between shoulder and side, or to 25 degrees from 
side.

When there is ankylosis of the scapulohumeral articulation, 
minor extremity, a 20 percent rating is assignable when 
favorable, abduction to 60 degrees and can reach mouth and 
head; a 30 percent rating is assignable when intermediate 
between favorable and unfavorable; and a 40 percent rating is 
assignable if unfavorable, abduction limited to 25 degrees 
from the side under Code 5200. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Factual Background

A review of the service medical records discloses the veteran 
was treated for left shoulder pain in August 1990.  
Examination disclosed limitation of abduction not past 90 
degrees and the examiner recorded an impression of rotator 
cuff tear.

VA conducted a medical examination of the veteran in November 
1990.  He complained of left shoulder pain, but did not 
describe any injury of the shoulder.  He claimed there was 
limitation of abduction and elevation of the shoulder.  The 
above symptomatology was said to have begun four or five 
months prior to discharge from service.  On examination the 
left arm exhibited 120 degrees of forward elevation and 
abduction in the shoulder joint.  There was 90 degrees of 
internal and external rotation.  There was no tenderness to 
palpation.  He complained of discomfort on shoulder range of 
motion movements.  The examiner noted normal range of motion 
of the elbow, forearm, wrist, hand and fingers on the left 
side.  The examiner diagnosed pain and limitation of motion 
of the left shoulder.

VA conducted an orthopedic examination of the veteran in May 
1993.  The examiner noted that since the previous 
examination, the veteran had been treated with two steroid 
injections in the left shoulder.  The injections had resulted 
in transient relief for several weeks. He continued to take 
nonsteroidal anti-inflammatory drugs for symptomatic relief.  
He stated that physical therapy treatments had been 
recommended.    The examiner noted that his examination of 
the left shoulder had remained essentially unchanged since 
the previous examination.  

In 1994, various individuals including persons who worked 
with the veteran in the prison environment, provided 
statements to the effect that the veteran's left shoulder and 
other problems had, for some time, caused him to be limited 
in certain of his activities.

On VA examination in January 1995 the range of motion of the 
left shoulder was flexion of 120 degrees, abduction of 75 
degrees, extension of 45 degrees, internal rotation of 90 
degrees and external rotation of 75 degrees.  There was no 
tenderness of either acromioclavicular joint.  Internally 
rotating the left humerus and at the same time flexing the 
shoulder to 90 degrees caused sharp pain.  Flexing the left 
shoulder from a 0 degree position with the humerus internally 
rotated caused the same sharp pain.  The veteran said he 
could not lift many things including his young children.  X-
rays of the left shoulder were negative.  Diagnosis was 
rotator cuff injury, left shoulder.

VA outpatient records from October 1996 show that the veteran 
had complaints of recurrent left shoulder pain.  He said that 
he had had an injection a year before which had given him 
relief for 6 months.  He said that he had carried the 
bursitis diagnosis since 1989, and continued to take Indocin 
for pain relief.

VA outpatient records including scheduling for regular 
physical therapy visits are in the file from 1997.  The 
veteran was scheduled for physical therapy to try to decrease 
pain and with the goal to increase his range of motion, 
ultimately by 20 degrees or more in the long term.  He was 
also to get an occasional injection.  However, ongoing 
reports show that he frequently was unable to attend due to 
his working long hours.

A neurological examination conducted in June 1997 at a 
private clinic, apparently on a fee-basis for VA, is of 
record.  The physician noted that the veteran had long been 
diagnosed as having subdeltoid bursitis, and had neither neck 
pain or stiffness.  

The veteran had problems pulling or pushing objects with the 
left arm because of shoulder pain.  He had also noticed some 
intermittent numbness of the fingers and of the dorsolateral 
aspect of the left forearm extending to the elbow, rarely to 
the shoulder.  Shaking or rubbing the arm would help this.  
He had no left arm weakness.  

On examination, the left shoulder was tender.  Limitations of 
motion were as follows: abduction was at 100 degrees, 
adduction at 40 degrees; flexion at 100 degrees; extension at 
40 degrees; internal rotation was 90 degrees or normal 
movement; external rotation was 45 degrees, and limited.  
Otherwise there was good range of motion of the left upper 
extremity including at the other joints (i.e., elbow, wrist, 
etc.).  Neurologically, there was impairment to pinprick over 
the left 3rd and 4th digits with positive Tinel sign.  Phalen 
sign was positive on the left.  There were no other signs of 
sensory impairment including in the ulnar nerve distribution.  
Strength and tone of the left upper extremity were normal.

Diagnoses were mild left carpal tunnel syndrome, and left 
shoulder adhesive capsulitis or impingement syndrome.  The 
veteran was said to be taking anti-inflammatory medication, 
Indocin, and probably should be on physical therapy.

On VA orthopedic examination in June 1997, the veteran said 
that since his VA examination in 1995, his left shoulder pain 
had increased in frequency and intensity and now extended up 
into the lateral aspect of his neck and down his left lower 
extremity.  He said he had pain daily and about every other 
night.  He took Robaxin which he said helped.  The pain was 
located essentially in the anterior part of the left 
shoulder, in the supraspinous area, in the lateral aspect of 
the neck and into the posterior aspect of the left arm.  He 
described it as a sharp, transient pain like that of a 
pinched nerve which would disappear to recur in about half an 
hour.  He said he had flare-ups of the pain as frequently as 
monthly or every other month.  These flare-ups were so severe 
that he was forced to stay home and rest.  

As a result thereof, the veteran could not lift more than 15 
pounds or sleep on his left side, lest it cause pain and 
paresthesias in the left upper extremity.  He could not apply 
force with his left arm such as handling heavy objects such 
as firearms.  He could not drive with his left hand.  He 
could not lift his arm about shoulder level.

It was noted that the veteran had been working for the 
Federal Prison System for about 6 years, and he said that his 
employer permitted him to avoid certain work, particularly 
relating to movements of the left shoulder, which would be 
painful.  Specifically, he was excused from using arms or 
having to participate in the use of firearms.  He reported 
that he had been rejected in the labor market because of his 
disability, and that this had happened many times before he 
got his present job.  He said the VA rheumatologist injected 
cortisone about twice a year, and that he had also seen a 
private rheumatologist.

On examination, there was considerable restriction of motion 
of the left shoulder.  Flexion was 90 degrees and abduction 
was 90 degrees, and both were painful.  Internal and external 
rotations were both 45 degrees exceeding which was painful.  
Palpation of the left shoulder revealed tenderness over the 
supraspinous fossa as well as tenderness along the anterior 
aspect of the olecranon process.  On active or passive 
motion, there was a grinding sensation.  There was no noted 
instability of the humeral head on motion testing.  The 
acromioclavicular joint on the left was slightly tender.  
Otherwise, upper extremity motion was painless and full.  The 
examiner opined that if he were to leave physical therapy, 
several of his motions would resemble or be identical to the 
motion carried not working.  

Diagnosis was degenerative rotator cuff disease, left 
shoulder.  A magnetic resonance imaging (MRI) in 1997 of the 
left shoulder was negative.

VA evaluation in March 1998 reported the veteran's history in 
detail.  It was noted that the MRI had been read by one 
radiologist as normal, as had the X-rays, and the examiner 
opined that the findings of some slight irregularity of the 
biceps tendon on the transverse cuts was of questionable 
significance.

In any event, the examiner found that the veteran had pain in 
the front of the shoulder on the left that was nearly 
constant.  The pain occasionally radiated down the medial 
side of the upper arm and went down as far as the volar 
wrist.  His pain was increased with cold.  External rotation, 
abduction and lifting increased or aggravated the pain.  His 
pain was helped by hanging the arm down and relaxing it at 
his side.  He was unable to lift more than 10 pounds above 
waist high.  There was no real weakness other than the 
inability to lift due to pain.  He was unable to get his arm 
behind his back or above his head easily due to stiffness and 
loss of motion.  

While the veteran had no swelling, there was daily redness 
which would last from 1-2 hours, usually in the morning.  
There was no instability.  Any giving way was only as related 
to pain.  He was currently taking Indomethacin, 25 mg. three 
times a day.  he said that this helped 50-60 percent of his 
pain.  The only side effects had been occasional burning in 
his stomach for which he took methocarbamol, 700 mg. at 
bedtime.  He also sometimes used a heating pad for the left 
shoulder.

The veteran said that his last steroid injection, which had 
been about 4 months earlier, had lasted about 2-3 months.  
This one had been given in the front of the shoulder as well 
as along the area of the trapezius muscle.

As it impacted his daily life, the veteran said that he was 
unable to use firearms or fire a weapon in his prison work.  
He was working in the prison as a physician's assistant and 
was unable to lift patients if they were to fall.  He was 
also unable to do cardiopulmonary resuscitation (CPR) due to 
his left arm problems.

The veteran was noted to have much difficulty lifting heavy 
objects, and could not even lift a gallon of milk above waist 
level.  He could not lift up his children.  He had difficulty 
turning the steering wheel on his car, had some difficulty 
getting out of his vehicle, and had difficulty getting his 
arm behind his back to scratch it.

On examination, there was no apparent muscle atrophy.  On 
palpation, there was maximum tenderness over the biceps 
tendon on the left shoulder.  He also had significant 
tenderness over the greater tuberosity and anterior 
subacromial area on the left.  There was also mild tenderness 
in the left acromioclavicular joint.  He had no instability.  
Range of motion of the neck was flexion to 50 degrees, 
extension to 50 degrees, rotation right to 80 degrees and to 
the left 60 degrees, right lateral bending to 30 degrees and 
left lateral bending to 40 degrees.

Range of motion of the left shoulder was flexion to 95 
degrees (as opposed to 175 degrees on the right); abduction 
of the left shoulder was 110 degrees (right was 180 degrees); 
adduction was 30 degrees to the left (as opposed to 50 
degrees to the right); extension was 35 degrees to the left 
(as opposed to 65 degrees on the right); external rotation 
was 70 degrees to the left (as opposed to 120 degrees on the 
right); and internal rotation was 30 degrees to the left (as 
opposed to 65 degrees to the right).

On the left, the veteran had decreased motor strength 
apparently due to pain in all the shoulder musculature.  His 
biceps and triceps were also limited and estimated to be 
grade 4.  His pronators on the left were grade 4 and his 
supinators were grade 5.  His wrist and hand motor functions 
were normal on the left.  Reflexes did not appear to be 
diminished; there was slight atrophy of the left forearm.  
Sensation was intact.  Spurling's test on the left resulted 
in some pain radiating into the mid left trapezius muscle.  

The examiner noted that over the evaluative period, various 
diagnoses had been rendered with regard to the left shoulder.  
It was also noted that some of these had been given by non-
orthopedic specialists.  It was his conclusion that whatever 
the diagnoses, i.e., biceps tenosynovitis, subdeltoid 
bursitis, rotator cuff tendonitis, subacromial bursitis, 
etc., these were difficult to differentiate; and in any 
event, whatever they were called, they were all related to 
the veteran's service-connected left shoulder disability.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating for the left shoulder 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran's assertions concerning the severity 
of his shoulder disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  In that 
regard, the Board would also note that while the veteran is 
not a physician, he does have a background as a medical 
specialist in service, and has been working in the recent 
past as a physicians assistant in a penal facility, all of 
which gives him the capacity to make observations to a 
limited extent as to factual matters with regard to his case 
and his claims.

It is also noted that this case involves an appeal as to the 
initial rating insofar as the Hearing Officer increased from 
10 to 20 percent the rating for the left shoulder disability 
effective from the date following separation from service.  
See Fenderson v. West, No. 96-947, slip op. At 8 (U.S. Vet. 
App. Jan. 20, 1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Id. at 
9.  However, in the case at hand, the Board finds that a 
staged rating is not appropriate with regard to an increased 
evaluation for left shoulder disability.  The current rating 
in question is predicated on the limitation of functional 
capacity including that diminution by virtue of pain.  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran's left shoulder disability is 
manifested by X-ray evidence of minimal if any damage to the 
biceps tendon, and other X-rays and MRIs have been relatively 
negative or equivocal.

On the other hand, the veteran complains of stiffness on 
practically all functioning including driving and in his 
work.  He has identified tenderness over virtually all of the 
functional moving parts of the left shoulder, and there is 
some evidence of sensory changes associated therewith.  Most 
importantly, his limitations of motion involving the left 
shoulder are significant, as clearly and unequivocally 
demonstrated above.  The veteran's evaluation of his left 
shoulder disability includes bursitis which is rated as for 
arthritis.  In any event, 20 percent, the current disability 
evaluation, is the maximum evaluation assignable for bursitis 
per se.  As becomes clear in the paragraphs below, a higher 
evaluation is appropriate under diagnostic code 5201, for 
limitation of arm motion, the other code utilized by the RO 
to rate the appellant's left shoulder disability.

The Board has carefully reviewed normal ranges of motion both 
as identified under 38 C.F.R. § 4.71, and in the specific 
comparisons between right and left shoulders on recent VA 
examinations.  Under either or any objective standard, in 
this case, the veteran's movements are all limited, even more 
sorely by his pain on each motion, which is in turn 
relatively unabated.  

In fact, a comparison of the raw movements shown on the most 
recent VA evaluation between left and right shoulders is 
rather startling in reflecting the nature of diminution of 
actual current left shoulder motions in all planes.  However, 
they are not tantamount to ankylosis.  The Board finds that 
in the aggregate, the ranges of motion of the veteran's left 
shoulder more nearly approximate limitation midway between 
shoulder and side, or to 25 degrees from side, when 
considering application of 38 C.F.R. §§ 4.40, 4.45.  The 
current 20 percent evaluation under diagnostic code 5201 is 
not the maximum schedular evaluation assignable.  

Accordingly, consideration of functional loss due to pain, 
weakened movement, incoordination, etc., comes into play in 
the evaluation of the left shoulder disability.  In view of 
the foregoing discussion, the Board finds that the 
evidentiary record supports a grant of the maximum schedular 
evaluation of 30 percent under diagnostic code 5201.  As 
noted earlier, ankylosis is not a clinical feature of the 
appellant's left shoulder disability and consequently a 
higher evaluation is not warranted under diagnostic code 
5200.

As for application of other standards, in general, disability 
ratings are based on average impairment of earning capacity.  
In this case, the veteran has been at his current work for 
more than 6 years, and admits that he is given a decided 
break by his employer when it comes to certain activities 
which would otherwise require the use of his left shoulder.  
On the other hand, this is balanced by the fact that the 
veteran has demonstrated that he is apparently dedicated to 
the job, i.e., ongoing reports show that he frequently was 
unable to attend physical therapy sessions due to his working 
long hours.  In any event, he is not shown to now have such 
exceptional occupational problems which remove his situation 
from the norm to something exceptional or unique as would 
require an extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).

The Board also finds that the RO's use of Code 5201 is 
probably as appropriate as any other, and there is no sound 
basis for making any changes therein absent ankylosis or more 
extensive bony involvement at present.

In summary, although the findings are admittedly not entirely 
unequivocal, the Board finds that the manifestations of the 
veteran's left (minor) shoulder disability are adequately 
contemplated under regular schedular standards, which takes 
into consideration the overall average impact on his work.  
The Board finds that the evidentiary record supports a grant 
of entitlement to an increased evaluation of 30 percent for 
subdeltoid bursitis of the left shoulder, with pain and 
limitation of motion, effective August 17, 1990.


ORDER

Entitlement to an initial evaluation of 30 percent for 
subdeltoid bursitis of the left shoulder with pain and 
limitation of motion is granted effective August 17, 1990, 
subject to pertinent regulations relating to the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

